Order entered February 14, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00189-CR

                         THOMAS ANDERSON GIROUX, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 15th Judicial District Court
                                   Grayson County, Texas
                               Trial Court Cause No. 069348

                                             ORDER
        Appellant filed a timely pro se notice of appeal on February 12, 2019.

        We ORDER the trial court to conduct a hearing to determine whether appellant is

entitled to court-appointed counsel in this appeal. If the trial court finds that appellant is entitled

to court-appointed counsel, we ORDER the trial court to appoint an attorney to represent

appellant in the appeal. If the trial court finds that appellant is not entitled to court-appointed

counsel, the trial court shall determine whether appellant will retain counsel to represent him in

the appeal and, if so, the name, State Bar number, and contact information for retained counsel.

        We ORDER the trial court to transmit a record of the hearing, including findings of fact,

any orders, and any supporting documentation, to this Court within THIRTY DAYS of the date

of this order.
        We ABATE the appeal to allow the trial court to comply with the order. The appeal will

be reinstated thirty days from the date of this order or when the findings are received, whichever

is earlier.




                                                    /s/     BILL PEDERSEN, III
                                                            JUSTICE